          Case 3:18-cv-01586-JSC Document 759-11 Filed 04/15/21 Page 1 of 4




 1   Eric H. Gibbs (State Bar No. 178658)         Dena C. Sharp (State Bar No. 245869)
     Amy M. Zeman (State Bar No. 273100)          Adam E. Polk (State Bar No. 273000)
 2
     GIBBS LAW GROUP LLP                          Nina R. Gliozzo (State Bar No. 333569)
 3   505 14th Street, Suite 1110                  GIRARD SHARP LLP
     Oakland, CA 94612                            601 California Street, Suite 1400
 4   Tel: (510) 350-9700                          San Francisco, CA 94108
     Fax: (510) 350-9701                          Tel: (415) 981-4800
 5
     ehg@classlawgroup.com                        Fax: (415) 981-4846
 6   amz@classlawgroup.com                        dsharp@girardsharp.com
                                                  apolk@girardsharp.com
 7   Adam B. Wolf (State Bar No. 215914)          ngliozzo@girardsharp.com
 8   Tracey B. Cowan (State Bar No. 250053)
     PEIFFER WOLF CARR KANE &
 9   CONWAY, APLC
     4 Embarcadero Center, Suite 1400
10   San Francisco, CA 94111
11   Tel: (415) 766-3545
     Fax: (415) 402-0058
12   awolf@peifferwolf.com
     tcowan@peifferwolf.com
13
14   Counsel for Plaintiffs

15
                                   UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION

18   IN RE PACIFIC FERTILITY CENTER               Case No. 3:18-cv-01586-JSC
     LITIGATION
19
                                                  PLAINTIFFS’ AND DEFENDANT
20                                                CHART INC.’S SEPARATE
     This Document Relates to:                    PROPOSED SPECIAL VERDICT
21                                                FORMS
     No. 3:18-cv-01586
22   (A.B., C.D., E.F., G.H., and I.J.)
                                                  Pretrial Hearing: April 29, 2021
23
                                                  Time: 2:00 p.m.
24                                                Judge: Hon. Jacqueline Scott Corley
                                                  Place: Courtroom F, 15th Floor
25
26                                                Trial Date: May 20, 2021

27
28

                               PLAINTIFFS’ AND DEFENDANT CHART INC.’S
                              SEPARATE PROPOSED SPECIAL VERDICT FORMS
                                      CASE NO. 3:18-CV-01586-JSC
            Case 3:18-cv-01586-JSC Document 759-11 Filed 04/15/21 Page 2 of 4




 1          Pursuant to the Court’s Pretrial Order, the parties hereby submit the following separate proposed
 2   verdict forms:
 3
             Plaintiffs’ Proposed Special Verdict Form, attached as Exhibit 1;
 4
             Chart’s Proposed Special Verdict Form (for A.B. and C.D.), attached as Exhibit 2;
 5
 6           Chart’s Proposed Special Verdict Form (for E.F.), attached as Exhibit 3;

 7           Chart’s Proposed Special Verdict Form (for G.H.), attached as Exhibit 4; and
 8
             Chart’s Proposed Special Verdict Form (I.J.), attached as Exhibit 5.
 9
10   Dated: April 15, 2021                                GIRARD SHARP LLP
11
                                                           By: /s/ Amy M. Zeman
12                                                        Eric H. Gibbs (State Bar No. 178658)
                                                          Amy M. Zeman (State Bar No. 273100)
13                                                        GIBBS LAW GROUP LLP
14                                                        505 14th Street, Suite 1110
                                                          Oakland, CA 94612
15                                                        Tel: (510) 350-9700
                                                          ehg@classlawgroup.com
16                                                        amz@classlawgroup.com
17
                                                          Dena C. Sharp (State Bar No. 245869)
18                                                        Adam E. Polk (State Bar No. 273000)
                                                          Nina R. Gliozzo (State Bar No. 333569)
19                                                        GIRARD SHARP LLP
20                                                        601 California Street, Suite 1400
                                                          San Francisco, California 94108
21                                                        Tel: (415) 981-4800
                                                          Fax: (415) 981-4846
22                                                        dsharp@girardsharp.com
23                                                        apolk@girardsharp.com
                                                          ngliozzo@girardsharp.com
24
                                                   Adam B. Wolf (State Bar No. 215914)
25
                                                   Tracey B. Cowan (State Bar No. 250053)
26                                                 PEIFFER WOLF CARR KANE &
                                                   CONWAY, APLC
27                                                 4 Embarcadero Center, Suite 1400
                                                   San Francisco, CA 94111
28
                                                 1 Tel: (415) 766-3545
                              PLAINTIFFS’ AND DEFENDANT CHART INC.’S
                             SEPARATE PROPOSED SPECIAL VERDICT FORMS
                                     CASE NO. 3:18-CV-01586-JSC
          Case 3:18-cv-01586-JSC Document 759-11 Filed 04/15/21 Page 3 of 4




                                                 Fax: (415) 402-0058
 1
                                                 awolf@peifferwolf.com
 2                                               tcowan@peifferwolf.com

 3                                               Plaintiffs’ Counsel

 4
 5
     Dated: April 15, 2021                       By:     /s/ Kevin M. Ringel
 6
                                                 John J. Duffy (SB No. 6224834)
 7                                               Kevin M. Ringel (SB No. 6308106)
                                                 SWANSON, MARTIN & BELL, LLP
 8                                               330 N Wabash, Suite 3300
 9                                               Chicago, Illinois 60611
                                                 Tel: (312) 321-9100
10                                               Fax: (312) 321-0990
                                                 jduffy@smbtrials.com
11                                               kringel@smbtrials.com
12
                                                 Marc G. Cowden (SB No. 169391)
13                                               Adam Stoddard (SB No. 272691)
                                                 SHEUERMAN, MARTINI, TABARI,
14                                               ZENERE & GARVIN
15                                               1033 Willow Street
                                                 San Jose, California 95125
16                                               Tel: (408) 288-9700
                                                 Fax: (408) 295-9900
17
                                                 mcowden@smtlaw.com
18                                               astoddard@smtlaw.com

19
                                                 Counsel for Defendant Chart Inc.
20
21
22
23
24
25
26
27
28
                                                 2
                              PLAINTIFFS’ AND DEFENDANT CHART INC.’S
                             SEPARATE PROPOSED SPECIAL VERDICT FORMS
                                     CASE NO. 3:18-CV-01586-JSC
            Case 3:18-cv-01586-JSC Document 759-11 Filed 04/15/21 Page 4 of 4




 1                                         FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Amy M. Zeman, attest that concurrence
 3   in the filing of this document has been obtained.
 4
 5   Dated: April 15, 2021                                                /s/ Amy M. Zeman
                                                                           Amy M. Zeman
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                              PLAINTIFFS’ AND DEFENDANT CHART INC.’S
                             SEPARATE PROPOSED SPECIAL VERDICT FORMS
                                     CASE NO. 3:18-CV-01586-JSC
